Citation Nr: 0422206	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  99-13 757A	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for right wrist 
disability. 

2.  Entitlement to service connection for left ankle 
disability.

3.  Entitlement to service connection for right ankle 
disability.

4.  Entitlement to service connection for low back 
disability.

5.  Entitlement to service connection for sinusitis.

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

7.  Entitlement to a rating in excess of 30 percent for the 
residuals of a tear of the right anterior cruciate ligament 
(ACL) and medial plica with patellofemoral syndrome, post-
operative.

8.  Entitlement to a rating in excess of 10 percent for a 
left infrapatellar contusion with chondromalacia. 

9.  Entitlement to a rating in excess of 10 percent for the 
herpes simplex virus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from  October 1975 through April 1976 and from 
December 1979 through October 1989.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, dated in April 1999 and August 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia.

In its April 1999 rating action, the RO denied the veteran's 
claim of entitlement to service connection for 
gastrointestinal disability, claimed as a residual of 
exposure to chemicals in service.  The veteran disagreed with 
that decision, and in May 1999, the RO received his Notice of 
Disagreement (NOD).  In July 1999, he was issued a Statement 
of the Case (SOC), and later that month, he perfected his 
appeal by submitting a substantive appeal on VA Form 9.  

In October 1999, the veteran had a hearing at the RO before a 
local hearing officer.  During that hearing, the veteran 
withdrew from appellate consideration the issue of 
entitlement to service connection for gastrointestinal 
disability, claimed as a residual of exposure to chemicals in 
service (Transcript (T.) at 2 - 3).  

In March 2001, the veteran requested that the RO reopen his 
claim of entitlement to service connection for 
gastrointestinal disability due to chemical exposure.  That 
claim has not been certified to the Board on appeal nor has 
it otherwise been developed for appellate purposes.  
Therefore, the Board has no jurisdiction over that claim and 
it will not be considered below.  38 U.S.C.A. § 7104(a); 
38 C.F.R. § 20.101.  It is referred to the RO, however, for 
appropriate action.

In February 2004, the veteran had a hearing at the Board's 
central offices in Washington, D.C.  Presiding at the hearing 
was the Veterans Law Judge whose signature appears at the end 
of this decision.  During that hearing, the veteran raised 
contentions to the effect that service connection is 
warranted for disability of the thoracic and cervical spines.  
Those claims have also not been certified to the Board on 
appeal nor have they otherwise been developed for appellate 
purposes.  As above, the Board has no jurisdiction over those 
claims, and neither will be considered below.  38 U.S.C.A. 
§ 7104(a); 38 C.F.R. § 20.101.  Therefore, they too are 
referred to the RO for appropriate action.

After reviewing the record, the Board is of the opinion that 
further development of the record is warranted with respect 
to the issues of entitlement to service connection for right 
wrist disability; left ankle disability; low back disability; 
and sinusitis and the  issues of entitlement to increased 
ratings for right knee disability; left knee disability; and 
herpes simplex.  There is also a potential issue of 
entitlement to service connection for hearing loss disability 
which has not been certified to the Board on appeal, but 
which requires development.  All of the foregoing  issues and 
the potential issue are addressed in the REMAND portion at 
the end of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran fractured his right ankle in a fall, which 
was precipitated by the collapse of his service-connected 
residuals of a tear of the right ACL and medial plica with 
patellofemoral syndrome, post-operative.  

2.  The veteran has PTSD, primarily as the result of 
witnessing accidents which occurred during his service aboard 
aircraft carriers and involved death or injury to fellow crew 
members.


CONCLUSIONS OF LAW

1.  The veteran's right ankle disability is proximately due 
to or the result of his service-connected residuals of a tear 
of the right ACL and medial plica with patellofemoral 
syndrome, post-operative.  38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310(a) (2003).

2.  The veteran's PTSD is the result of stressors incurred in 
service.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.304(f) (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  That law redefined the obligations 
of the VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A.  In particular, the VA had 
to ensure that the veteran has been notified of the 
following:  (1) the information and evidence not of record 
that is necessary to substantiate each of his specific 
claims; (2) the information and evidence that VA will seek to 
provide; (3) the information and evidence that the veteran is 
expected to provide; and (4) the need to furnish the VA any 
evidence in his possession that pertains to any of his 
claims, i.e., something to the effect that he should give the 
VA everything he has pertaining to his claims.  The VCAA also 
eliminated the concept of a well- grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims  (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that the VA cannot assist in the development of a claim 
that is not well grounded.  38 U.S.C.A. § 5107.  

In August 2001, the VA published final rules implementing the 
VCAA.  66 Fed. Reg. 45620 (August 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326(a) 
(2003)).  

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of his 
claims of entitlement to service connection for right ankle 
disability and PTSD.  Therefore, there is no threat of harm 
or prejudice to the veteran due to a failure to help him 
develop those claims.  Accordingly, with respect to those 
issues, the Board will proceed to the merits of the appeal.  

II.  Facts and Analysis

A.  The Right Ankle

The veteran seeks entitlement to service connection for right 
ankle disability, primarily as the result of his service-
connected residuals of a tear of the right ACL and medial 
plica with patellofemoral syndrome, post-operative.  

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2003).  Service connection may also be granted 
when the evidence shows that a particular disability is 
proximately due to or the result of a disability for which 
service connection has already been established.  38 C.F.R. 
§ 3.310(a).  In this regard, the United States Court of 
Appeals for Veterans Claims (Court) has stated that when a 
service-connected disorder causes an increase in disability 
to a non-service-connected condition, such an increase is to 
be treated as if service connected.  In such cases, the 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995); see also, Boyer v. West, 
12 Vet. App. 142, 144 (1999).

Records from Maryview Medical Center show that in August 
2003, the veteran fell down a flight of stairs, sustaining a 
fracture of the distal right fibula.  It was noted that the 
fall was caused by a collapse of his unstable right knee.  
During the veteran's hearing in February 2004, he and his 
spouse confirmed that the fall had been precipitated by the 
giving way of his service-connected right knee.  There is no 
competent evidence to the contrary; and in fact,  records 
(see, e.g.,  the report of a VA orthopedic examination, 
performed in June 2000, and records associated with the 
veteran's right knee surgery at the VA in August 2000), show 
that the veteran has a long history of right knee 
instability, as well as a history of difficulty negotiating 
stairs.  

When considered with the veteran's history, the records from 
Maryview Medical Center make a persuasive case for service 
connection for right ankle disability on a secondary basis.  
At the very least, there is an approximate balance of 
evidence both for and against the veteran's claim.  Under 
such circumstances, all reasonable doubt is resolved in favor 
of the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Accordingly, service connection for right ankle disability is 
warranted.



B.  PTSD

The veteran also seeks service connection for PTSD, primarily 
associated with traumatic events which he witnessed during 
his service on aircraft carriers.

In order to grant service connection for PTSD, there must be 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a), i.e., a diagnosis which conforms to the 
criteria set forth in the Diagnostic and Statistical Manual 
of the American Psychiatric Association, 4th edition (DSM-
IV); a link, established by medical evidence, between the 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
actually occurred.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 
3.304(f); See Cohen v. Brown, 10 Vet. App. 128 (1997). 

In this case, records such as the report an August 1999 
intake interview at the Hampton VAMC and the report of a 
psychiatric examination performed for the VA in July 2000, 
clearly show that the veteran has a diagnosis of PTSD.  
During those interviews and during his February 2004 hearing 
at the Board, the veteran consistently reported that his PTSD 
was the result of multiple traumatic incidents which occurred 
while he served aboard aircraft carriers.  In particular, he 
noted an incident in which an ammunition pod broke loose from 
its moorings and crushed two shipmates.  He stated that he 
arrived at the scene shortly after the accident and saw the 
grievous injuries sustained by the men and heard one of them 
screaming.  He also reported that he witnessed aircraft 
crashes, when pilots missed the deck or when restraining 
equipment failed.  

In addition to the veteran's testimony, statements from 
former shipmates, dated in July and August 2001, and evidence 
from the United States Armed Services Center for the Research 
of Unit Records (USASCRUR) tend to confirm the reported 
stressors.  While they do not exactly match the veteran's 
reports in every detail, they strongly suggest that such 
incidents did occur and that the veteran witnessed such 
incidents or was present shortly thereafter.  Inasmuch as the 
medical evidence establishes a nexus between those incidents 
and the veteran's diagnosis of PTSD, there is a basis to 
grant service connection.  At the very least, the evidence is 
again in relative equipoise.  Therefore, with resolution of 
all reasonable doubt in favor of the veteran, service 
connection for PTSD is warranted.


ORDER

Entitlement to service connection for the residuals of a 
fractured right ankle, secondary to the service-connected 
residuals of a tear of the right ACL and medial plica with 
patellofemoral syndrome, post-operative, is granted.

Entitlement to service connection for PTSD is granted.  


REMAND

I.  The Claims for Service Connection

The veteran also seeks service connection for right wrist 
disability; left ankle disability; low back disability; and 
sinusitis.  

In essence, the law and regulations concerning the 
requirements for service connection have been set forth 
above.  

A microfiche containing the veteran's service personnel 
records shows that he served in the United States Army from 
October 28, 1975, through April 8, 1976.  The medical records 
from that period of service have not been associated with the 
claims folder.

In service in May 1983, the veteran sustained a soft tissue 
injury of the right wrist.  During his VA orthopedic 
examination in October 1998, the veteran was found to have 
tendinitis and degenerative joint disease in his right wrist.  
Indeed, X-rays of his right wrist confirmed the presence of 
degenerative changes

The veteran's service medical records show that in August 
1980, he sustained a left ankle sprain when he fell down a 
ladder.  They also show that in August 1984, he was 
chronically unstable ankles, by history and examination.  The 
veteran also seeks entitlement to a rating in excess of 10 
percent for his service-connected herpes simplex.  Following 
a VA examination in November 1998, the relevant diagnosis was 
residual of bilateral ankle sprains.  During his February 
2004, hearing at the Board, the veteran continued to complain 
of left ankle instability.  

During his February 2004 hearing at the Board, the veteran 
testified that he injured low back during service in 1977 and 
that he received treatment for that injury at the 
"Kingsbridge" VA Hospital near Watertown (Fort Drum), New 
York.  The report of that treatment has not been associated 
with the claims folder.

The veteran now has low back disability, variously diagnosed.  
In October 1999, S. M., D.C., stated that the veteran had a 
lumbar strain/sprain injury, lumbar myalgia, and lumbar 
segmental dysfunction.  Dr. S. suggested that the veteran's 
low back disability was due to an altered gait associated 
with the veteran's service-connected knee disability.  During 
an August 2000, VA neurosurgical consultation, it was noted 
that he had degenerative disc disease in his lumbar region.  

The veteran last underwent a VA orthopedic examination in 
June 2000; however, the examiner was not asked to provide an 
opinion as to the etiology of the veteran's right wrist 
disability, left ankle disability, or low back disability.

In service, the veteran was treated on at least two occasions 
(May 1984 and March 1985) for sinusitis, and in June 1988, he 
was treated for sinus headaches.  More recent records, such 
as those from the VA, show that from February 1997 through 
January 1999, the veteran was treated for sinusitis.  In 
September 1997, a CT scan revealed a polyp in the right 
maxillary sinus.  That finding was confirmed during an MRI of 
the veteran's brain in May 2003.  Despite the foregoing 
evidence, the veteran has not had a VA examination to 
determine the etiology of his sinusitis.



II.  The Claims for Increased Ratings

The veteran also seeks increased ratings for the residuals of 
a tear of the right ACL and medial plica with patellofemoral 
syndrome, post-operative; a left infrapatellar contusion with 
chondromalacia; and herpes simplex virus.

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. 1155; 38 C.F.R. Part 4 (2003).  

The veteran's right knee disability is currently evaluated 
under 38 C.F.R. § 4.71a, DC 5257, which is applicable to 
rating impairment of the knee manifested by recurrent 
subluxation and lateral instability.  The veteran's 30 
percent rating for his right knee disability is the highest 
schedular evaluation available under that DC.  As the RO 
noted in the most recent Supplemental Statement of the Case 
(SSOC), issued in June 2001, higher schedular evaluations are 
potentially available under 38 C.F.R. § 4.71a, DC 5256 which 
is applicable to rating ankylosis of the knee and 38 C.F.R. 
§ 4.71a, DC 5261, which is applicable to rating limitation of 
extension of the knee.  In such cases, consideration must 
also be given to the process for assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2003).  

The veteran's left knee disability is rated under 38 C.F.R. 
§ 4.71a, DC 5019, which is applicable to rating bursitis.  
That disability is, in turn, rated as degenerative arthritis 
on the basis of limitation of motion.  38 C.F.R. § 4.71a, DC 
5003 - 5261, 5261 (2003).  

When rating disabilities which involve functional loss of the 
musculoskeletal system, the Board must also consider factors 
such as lack of normal endurance; functional loss due to pain 
and pain on use; limitation of motion due to pain during 
flare ups; weakened movement; excess fatigability; and 
incoordination.  38 C.F.R. §§ 4.40, 4.45 (2003).  Moreover, 
the Board must consider the effects of the disability on the 
veteran's ordinary activity.  38 C.F.R. § 4.10 (2003); see 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
During the veteran's VA orthopedic examination in June 2000, 
the examiner confirmed the diagnoses of post-operative 
infrapatellar contusion and chondromalacia of the left knee 
and right ACL injury and medial plica with patellofemoral 
syndrome.  

Since the June 2000 VA examination, the veteran has undergone 
right knee arthroscopy at the VA (August 2000).  He has also 
had an MRI of his left knee performed by the VA (August 
2001).  That MRI revealed a small buckle to the posterior 
horn of the medial meniscus along its free edge.  However, a 
discrete tear was not clearly identified.  

As to the veteran's claim of entitlement to an increased 
rating for herpes simplex, the Board notes that such 
disability is rated as a benign neoplasm under 38 C.F.R. 
§ 4.118, DC 7819.  In turn, that DC directs that such 
disorder (other than on the head, face, or neck) be rated as 
scars or on impairment of function.

At the outset of the veteran's claim, scars (other than burn 
scars or disfiguring scars of the head, face, or neck) were 
rated in accordance with 38 C.F.R. § 4.118, DC 7803 - 7805.  
During the pendency of the veteran's appeal, however, the 
rating schedule was revised with respect to rating skin 
disorders, including scars.  67 Fed. Reg. 49,590-49,599 
(July 31, 2002).  That change became effective on August 30, 
2002.  

In determining whether a revised statute or regulation may be 
applied to a pending case, it must first be determined 
whether the statute or regulation itself addresses that 
issue.  If the statute or regulation is silent, it must be 
determined whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  Generally, if applying the new 
provision would produce such retroactive effects, the new 
provision should not apply the new provision to the claim.  
If applying the new provision would not produce retroactive 
effects, the new provision must be applied.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

There is no simple test for determining whether applying a 
new statute or regulation to a particular claim would produce 
retroactive effects.  Generally, a statute or regulation 
would have a disfavored retroactive effect if it attaches new 
legal consequences to events completed before its enactment 
or extinguishes rights that previously accrued.  Most 
statutes and regulations liberalizing the criteria for 
entitlement to a benefit may be applied to pending claims 
because they would affect only prospective relief.  Statutes 
or regulations restricting the right to a benefit may have 
disfavored retroactive effects to the extent their 
application to a pending claim would extinguish the 
claimant's right to benefits for periods before the statute 
or regulation took effect.

Recent medical records, such as that from the VA in June 
1997, show that the veteran was treated for a flare-up of 
active genital herpes.  At such times, it is manifested by 
multiple blisters.

During his hearing in February 2004, the veteran testified 
that he had had recurrent exacerbations of his herpes simplex 
virus, which were manifested by pain, inflammation, and 
ulceration of the associated lesions.  He stated that such 
exacerbations often lasted for weeks and that during the 
previous year, he had had six such outbreaks, lasting a total 
of over seven months.  He further testified that during his 
most recent VA examination, his herpes had been quiescent.  

In regard to disabilities which go through periods or 
remission and recurrence, the Court has held that VA 
examination must be performed during the active a stage.  
See, e.g., Bowers v. Derwinski, 2 Vet. App. 675 (1992).

With respect to his various service-connected disabilities, 
the veteran reports a significant impact on his ability to 
work.  He has testified that last worked as a welder in a 
shipyard and that in May 1999, he had been laid off due to 
his service-connected right knee disability (October 1999 
hearing, T. at 45).  On VA Form 21-8940, received  by the VA 
in June 1999, the veteran reported that from January to 
May 1999, he had worked as a construction welder at the 
Newport News Shipyard and had been fired due to disability.  
The records from his last period of employment have not been 
associated with the claims folder.  
During his February 2004 hearing at the Board, the veteran 
testified that he was receiving Social Security disability 
benefits.  T. at 4.  His records from the Social Security 
Administration have not been associated with the claims 
folder.

III.  Additional Considerations

Finally, the veteran seeks entitlement to service connection 
for hearing loss disability.

By rating actions, dated in January 1990 and May 1993, the RO 
denied the veteran's claim of entitlement to service 
connection for hearing loss disability.  The veteran was 
notified of each of those decisions, as well as his appellate 
rights; however, a NOD was not received with which to 
initiate the appellate process.  Accordingly, those decisions 
became final under the law and regulations then in effect.  
38 U.S.C. § 4005 (1988) (renumbered as 38 U.S.C.A. § 7105 
(West 1991)); 38 C.F.R. § 19.192 (1989) (renumbered 38 C.F.R. 
§ 20.1103, effective March 4, 1992).

In July 1998, the veteran requested that the RO reopen his 
claim of entitlement to service connection for hearing loss 
disability.  In April 1999, the RO denied that claim on the 
basis that the veteran had not submitted new and material 
evidence.  38 C.F.R. § 3.156 (1998).  The veteran disagreed 
with that decision, and in May 1999, the RO received his NOD.  
In July 1999, he was issued an SOC, and later that month, he 
perfected his appeal by submitting a substantive appeal on VA 
Form 9.  During his hearing at the RO in October 1999, 
however, the veteran withdrew that issue from appellate 
consideration.  T. at 2 - 3.

In April 2001, the veteran requested that the RO reopen his 
claim of entitlement to service connection for hearing loss 
disability.  By rating actions in June and September 2001, 
the RO confirmed and continued its prior denials on the basis 
that new and material evidence had not been received to 
support a reopening of the claim.  The veteran was notified 
of those decisions, and in October 2001, the RO received a VA 
Form 9.  Although that form dealt primarily with other 
issues, the Board interprets that document as an NOD with 
respect to the RO's continued denial of service connection 
for hearing loss disability.  Accordingly, the veteran is 
entitled to receive an SOC with respect to that issue.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  

In light of the foregoing, additional development is 
warranted with respect to the issues of entitlement to 
increased ratings for left knee disability and herpes simplex 
virus .  Accordingly, this appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  
Again, VA will notify you if further action is required on 
your part.  The following actions are to be performed:

1.  Ensure compliance with the VA's 
duties to assist the veteran in the 
development of his claims, as set forth 
in 38 U.S.C.A. §§ 5103, 5103A and 
38 C.F.R. § 3.159.  In so doing, ensure 
that the following actions have been 
performed:  (1) inform the veteran of the 
information and evidence not of record 
that is necessary to substantiate each of 
his specific claims; (2) inform the 
veteran about the information and 
evidence that VA will seek to provide; 
(3) inform the veteran about the 
information and evidence that he is 
expected to provide; and (4) request or 
tell the veteran to provide any evidence 
in his possession that pertains to any of 
his claims, or something to the effect 
that the veteran should give the VA 
everything it has pertaining to his 
claims.

2.  Through official channels such as the 
National Personnel Records Center (NPRC), 
request copies of the veteran's service 
medical records for his period of active 
duty from October 1975 to April 1976.

3.  Contact the VA medical facility 
serving the area of Watertown, New York, 
and request the veteran's treatment 
records for a back injury which occurred 
sometime from October 1975 through April 
1976 or in 1977.

4.  Request that the Newport News 
Shipbuilding Company furnish copies of 
the veteran's employment records, 
including, but not limited to, medical 
records and the reports of any pre-
employment examinations; job 
descriptions; reports of job training; 
reports of duty limitations or job 
changes and the reasons for such 
limitations or changes; reports of 
workman's compensation claims or claims 
for other disability benefits;  reports 
of vocational rehabilitation or job 
retraining; reports of termination and 
the reasons therefore; and any evidence 
of associated severance pay.  If the 
company does not have such documents, 
request that it provide a statement on 
business letterhead stationary addressing 
the foregoing concerns.  

5.  Contact the Social Security 
Administration and obtain an up- to-date 
status report on the veteran's disability 
benefits.  This should include, but is 
not limited to, a copy of the original 
award letter, a list of the disabilities 
upon which the benefits are based, and 
copies of all medical evidence used to 
support the original award, as well as 
those used to support the continuation of 
that award.  

6.  When the actions in paragraphs 2, 3, 
4, and 5 have been completed, schedule 
the veteran for an orthopedic examination 
to determine the nature, extent, and 
etiology of any right wrist disability, 
left ankle disability, or low back 
disability found to be present.  All 
indicated tests and studies must be 
performed, and photographs should be 
taken.  Any indicated consultations must 
also be scheduled.  The claims folder 
must be made available to the examiner 
for review, and the examiner must verify 
that the claims folder has, in fact, be 
reviewed.  The examiner must answer the 
following questions:

a.  Is it more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), 
or less likely than not (i.e., 
probability less than 50 percent) 
that the veteran's currently 
diagnosed right wrist disorder had 
its onset during service or is in 
any other way causally related to 
service?  In answering this 
question, please comment 
specifically as to the relationship 
between any current right wrist 
disability and the veteran's right 
wrist injury in service in May 1983.  

b.  Is it more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), 
or less likely than not (i.e., 
probability less than 50 percent) 
that the veteran's currently 
diagnosed left ankle disability had 
its onset during service or is in 
any other way causally related to 
service?  In answering this 
question, please comment 
specifically as to the relationship 
between any current left ankle 
disability and the sprained left 
ankle in service in August 1980 
and/or the chronic ankle instability 
noted in service in August 1984.  

c.  Is it more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), 
or less likely than not (i.e., 
probability less than 50 percent) 
that the veteran's currently 
diagnosed left ankle disability is 
proximately due to or aggravated by 
his service-connected residuals of a 
tear of the right ACL and medial 
plica with patellofemoral syndrome, 
post-operative or his service-
connected a left infrapatellar 
contusion with chondromalacia.  
Please note temporary or 
intermittent flare-ups of a 
preexisting injury or disease are 
not sufficient to be considered 
aggravation unless the underlying 
condition, as contrasted to 
symptoms, is worsened.

d.  Is it more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), 
or less likely than not (i.e., 
probability less than 50 percent) 
that the veteran's currently 
diagnosed lumbar spine disability, 
including degenerative disc disease 
had its onset during service or is 
in any other way causally related to 
service?  In answering this 
question, please comment 
specifically as to the relationship 
between any current low back 
disability and any low back injury 
reported in the veteran's service 
medical records for the period from 
October 1975 to April 1976 or in 
1977.  

e.  Is it more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), 
or less likely than not (i.e., 
probability less than 50 percent) 
that the veteran's currently 
diagnosed low back disability is 
proximately due to or aggravated by 
his service-connected residuals of a 
tear of the right ACL and medial 
plica with patellofemoral syndrome, 
post-operative or his service-
connected a left infrapatellar 
contusion with chondromalacia.  
Again, please note, temporary or 
intermittent flare-ups of a 
preexisting injury or disease are 
not sufficient to be considered 
aggravation unless the underlying 
condition, as contrasted to 
symptoms, is worsened.

f.  The rationale for all opinions 
must be set forth.

In conducting the orthopedic examination, 
also determine the extent of the 
veteran's service-connected residuals of 
a tear of the right ACL and medial plica 
with patellofemoral syndrome, post-
operative and his service-connected a 
left infrapatellar contusion with 
chondromalacia.  Again, all indicated 
tests and studies must be performed, and 
any indicated consultations must also be 
scheduled.  In evaluating each of the 
veteran's knee disabilities, the examiner 
must do, but is not limited to, the 
following:

a.  Set forth the range of flexion 
and extension of each knee, as 
measured in degrees.  

b.  Determine the extent of any 
recurrent subluxation or lateral 
instability, e.g., slight, moderate, 
or severe.

c.  Distinguish  the manifestations 
of the veteran's service-connected 
left and right knee disabilities 
from any other left and/or right 
knee disabilities found to be 
present.  
d.  Describe the extent of any 
incoordination, weakened movement, 
and/or excess fatigability in each 
knee.  

e.  Identify any objective evidence 
of pain or functional loss due to 
pain.  

f.  Identify any evidence of 
ankylosis in each knee, and state 
whether it is in full flexion or 
slight flexion between zero and 10 
degrees; in flexion between 10 and 
20 degrees; in flexion between 20 
and 45 degrees; or in flexion at an 
angle of 45 degrees or more.  

g.  Express an opinion as to whether 
there would be additional limits on 
functional ability during flare-ups 
(if the veteran describes flare-
ups), and, if feasible, express this 
in terms of additional degrees of 
limitation of motion during flare-
ups. If this is not feasible, so 
state.  

h.  Provide an opinion as to the 
effect, if any, of the veteran's 
service-connected left and/or right 
knee disability on the veteran's 
ability to obtain/retain 
substantially gainful employment.  

i.  The rationale for all opinions 
must be set forth.

7.  When the actions in paragraphs 2, 3, 
4, and 5 have been completed, schedule 
the veteran for a dermatologic 
examination to determine the extent of 
his service-connected herpes simplex 
virus.  Such examination must be 
scheduled during an active stage of that 
disease.  All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled.  The 
claims folder must be made available to 
the examiner for review, and the examiner 
must verify that the claims folder has, 
in fact, be reviewed.  The examiner must 
answer the following questions:

a.  Are the lesions associated with 
the veteran's herpes simplex virus 
deep or superficial?  Note:  A 
superficial scar is one not 
associated with underlying soft 
tissue damage.  A deep scar is one 
associated with underlying soft 
tissue damage.  

b.  Are the lesions associated with 
the veteran's herpes simplex virus 
poorly nourished with repeated 
ulceration; painful and tender on 
objective demonstration; and/or do 
they limit the motion of any 
affected part? 

c.  What is the size of the area in 
square inches or centimeters covered 
by the veteran's herpes simplex 
lesions, e.g., greater than 6 square 
inches (39 sq. cm.); greater than 12 
square inches (77 sq. cm.); greater 
than 72 square inches (465 sq. cm.); 
or greater than 144 square inches 
(929 sq. cm.)?  Please note:  The 
area or areas covered by lesions in 
widely separated areas, as on two or 
more extremities or on anterior and 
posterior surfaces of extremities or 
trunk, must be measured separately.  

d.  Are the veteran' herpes simplex 
lesions superficial and unstable.  
Note:  An unstable scar is one 
where, for any reason, there is 
frequent loss of covering of skin 
over the scar.  

e.  The rationale for all opinions 
must be set forth.

8.  Issue an SOC concerning the veteran's 
claim of entitlement to service 
connection for hearing loss disability.  
Inform the veteran of the steps necessary 
to perfect his appeal.  If, and only if, 
the veteran completes his appeal by 
filing a timely substantive appeal on the 
aforementioned claim should that issue be 
returned to the Board.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 
202 (2003). 

9.  When all of the requested actions 
have been completed, undertake any other 
indicated development, and then 
readjudicate the issues of entitlement to 
service connection for right wrist 
disability; left ankle disability; low 
back disability; and sinusitis, as well 
as increased ratings for the residuals of 
a tear of the right ACL and medial plica 
with patellofemoral syndrome, post-
operative; a left infrapatellar contusion 
with chondromalacia; and herpes simplex 
virus.  With respect to the increased 
rating claims, particularly that 
involving the right knee, consideration 
must be given to the process for 
assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1).  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, he and his 
representative must be furnished a SSOC 
and afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999).  The veteran need take no action 
until he is notified to do so.



	                     
______________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



